DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 23 Aug. 2021 has been fully considered.  Claims 1-19 are currently pending.  Claims 1-15 were withdrawn as discussed below.

Election/Restrictions
Applicant’s election without traverse of claims 16-19 in the reply filed on 23 Aug. 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 17-19, the claims are recited as being dependent on claim 15 which is a method claim, however, the claims recite “the system of claim 15” (claims 17 and 19) and “the system of claim 17” (claim 18).  It is unclear if the claims are intended to be method claims dependent on claim 15 and the recitation of “the system of claim 15” (claims 17 and 19) and “the system of claim 17” (claim 18) is in error and should have been “the method of claim 15” (claims 17 and 19) and “the method of claim 17” (claim 18)  OR if the error is in which claim the claims depend upon and they should have depended upon claim 16 (either directly or indirectly).  The Examiner will examine claims 17-19 as though they are depended upon claim 16 (either directly or indirectly).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature titled “Improvement of TEG regeneration in natural gas dehydration using a hydrocarbon solvent” by Baktash et al. (hereinafter Baktash).
Examiner’s note: a glycol stream comprising a mixture of triethylene glycol and tetraethylene glycol, the composition of the various glycol streams, the iso-octane, the composition of the various overhead streams and the various bottoms streams are considered material worked upon by the system and do not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.

	
In regard to claim 16, Baktash teaches in Fig. 3 (shown below) a gas dehydration system comprising: a glycol contactor configured to receive a wet gas stream comprising water, the glycol contactor configured to receive a glycol stream comprising a mixture of triethylene glycol and tetraethylene glycol, the glycol contactor configured to dehydrate the wet gas stream by contacting the wet gas stream with the glycol stream, wherein the glycol stream exiting the glycol contactor comprises at least a portion of the water from the wet gas stream; and a glycol regeneration system configured to remove the portion of the water from the glycol stream such that the glycol stream can be recycled to the glycol contactor, the glycol regeneration system comprising: a first stripping column 
[AltContent: textbox (         2nd overhead stream
2nd bottoms stream)][AltContent: textbox (Second stripping column section)][AltContent: textbox (1st bottoms stream)][AltContent: textbox (Glycol stream comprising water)]
    PNG
    media_image1.png
    322
    601
    media_image1.png
    Greyscale




In regard to claim 18, Baktash teaches the system of claim 17 (examined as though claim 17 is dependent on claim 16 since claim 16 is a system and 15 is a method), wherein the mixture of triethylene glycol and tetraethylene glycol comprises approximately 20 wt. % of tetraethylene glycol (the composition of the glycol mixture is considered material worked upon.  In order to give it patentable weight, the Examiner recommends positively claiming the mixture).

In regard to claim 19, Baktash teaches the system of claim 15 (examined as dependent on claim 16 since claim 16 is a system and 15 is a method), wherein the second bottoms stream comprises less than 0.1 wt. % of iso-octane (the composition of the second bottoms stream is considered material worked upon.  In order to give it patentable weight, the Examiner recommends positively claiming the bottoms stream and its composition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776